COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-17-00343-CV


City of Granbury                          §    From the 355th District Court

                                          §    of Hood County (C2017090)
v.
                                          §    March 15, 2018

Christine Willsey                         §    Opinion by Justice Walker


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.        It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We affirm the

trial court’s denial of the portion of the City’s plea to the jurisdiction asserting a

lack of jurisdictional facts to establish that Willsey was not replaced by someone

outside the protected age and gender classes. We reverse the trial court’s denial

of the City’s plea to the jurisdiction challenging the sufficiency of Willsey’s

pleadings to allege every element of a claim under the Texas Commission on

Human Rights Act for age discrimination, gender discrimination, and retaliation,

and we remand this case to the trial court to provide Willsey with the opportunity

to replead these claims and for further proceedings consistent with this opinion.
It is further ordered that all parties shall bear their own costs of this appeal, for

which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By __/s/ Sue Walker___________________
                                        Justice Sue Walker